The charging part of the information is set out in the original opinion. The complaint and information were held defective. There are two statutes with reference to hunting upon the enclosed lands of another. It is not clear to the mind of the writer under which statute the pleader undertook to charge this offense. He does charge that hunting was done upon posted and enclosed lands of the Chittim estate, leased from said estate by G. Davidson, "without the consent of the owner, lessee, proprietor, agent in charge thereof, or any other person." This brings it within the definition of pastures of two thousand acres or less as defined by the statute. If the prosecution was brought under that statute, then under the Holtzgraft case, 23 Texas Crim. App., 404, it is fatally defective. It was decided in that case as follows: "To be valid under this statute, the information should expressly negative want of consent of all the parties named in the statute, and a failure to do so will render it invalid." It will be noticed that the names of the proprietor and agent in charge are not stated and their want of consent not negatived. There is a general statement that the Chittim estate owned the property; that Davidson had leased the property, but there is no allegation of the names or want of consent of the agent in charge as required by the statute. The general statement without the consent of the owner or lessee, tenant, etc., is not sufficient under the Holtzgraft case, supra, nor under the state. The theory of the motion for rehearing is that by alleging Davidson as the lessee, followed by the want of consent of the owner, lessee, etc., applied only to Davidson, and that all of those relations to the property were concentrated in him by reason of such general allegation. To sustain this conviction would be in the face of the Holtzgraft case above cited. Davidson could not be the owner, and at the same time such lessee or agent of himself, or his own agent in charge of the property. If he sustained the relation of lessee he might be considered, in a general way, the owner for the time being, or during his lease. If we go to the statement of facts we find the Chittim estate to be the owner of the property, but who they were is not stated. If it was necessary to prove want of consent of the real owner, then appropriate allegations should have been made. If we treat the ownership as being in the Chittim estate, then we would have Davidson only as lessee of the property. The name of the heirs, or manager of that estate is omitted. Davidson could not be owner and his own lessee, or his own agent in charge. If treated as lessee he would be so by virtue of his lease contract, but under no circumstances could he be his own agent in charge. He is *Page 364 
not alleged to be the proprietor. The name of the agent in charge is not alleged.
It will be noticed also that the complaint and information allege generally that the lands were posted and enclosed, but it does not allege under which statute, whether under that applicable to two thousand acres or less, or the statute with reference to two thousand acres or more. If there is an inference to be drawn that it was above two thousand acres, it is only by reason of the general allegation that it was posted and enclosed lands of another, but all the averments in the complaint and information apply to lands of two thousand acres or less. Pleadings of this character are entirely too indefinite. It is not sought to aver the case under any other statute. There are different definitions and punishments fixed in reference to hunting upon lands of another as set forth in the two statutes, one applicable to two thousand acres or less, and the other to two thousand acres or more, but which ever statute is selected as a predicate for prosecution, its terms must be complied with in charging the offense. The party prosecuted for violations of a statute must be placed upon notice by the pleadings of what he is to be prosecuted and under what statute or legislative act.
We find that in the former opinion it was stated that Davidson's consent was not shown. Upon a closer inspection we find that his want of consent was sufficiently shown. But the testimony excludes the fact that he was in possession. It does show that he had leased the property from the Chittim estate, but the State's evidence shows that Singleton was in full charge and management of the property, had general control of the ranch and of the property that had been leased by Davidson, and so far as this record is concerned Davidson is not otherwise connected with the property except as lessee. Singleton was in charge of the property, but he is not mentioned in the complaint and information, nor is his want of consent in any way negatived. Another witness testified to the effect that he was practically in charge of the particular pasture upon which the hunting is said to have occurred. If he was the "agent in charge" of that pasture, then his want of consent should have been negatived. Singleton was in general charge and control of the entire leased property which consisted of over 179,000 acres. The pasture where the hunting occurred was fenced off from all the other pastures, about a dozen in number. It is true that Singleton testified to his want of consent, but this was not set out or mentioned in the complaint and information. We are still of opinion that the complaint and information are defective and do not comply in allegations with the terms of either statute, that with reference to two thousand acres or less, or two thousand acres or more, upon which hunting is forbidden.
Believing there is no substantial merit in the motion for rehearing it is overruled.
Overruled. *Page 365